Date: September 10, 2021
The following is ORDERED:




_______________________________________________________________



                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF OKLAHOMA

In re: Caleb Roy Ward,                    )
       SSN: xxx-xx-8519,                  )
                                          )                Case No. 21-80150
                    Debtor.               )                Chapter 7
_________________________________________ )
                                          )
Farmers State Bank,                       )
                                          )
                    Plaintiff,            )
                                          )
v.                                        )                Adv. Proc. No. 21-08014
                                          )
Caleb Roy Ward,                           )
                                          )
                    Defendant.            )

                       DEFAULT JUDGMENT DENYING DISCHARGE

       Before the Court is the Motion for Default Judgment filed by Plaintiff Farmers State Bank

(APlaintiff@) on August 19, 2021. On July 2, 2021, the Plaintiff filed a Complaint seeking a

determination of the non-dischargeability of the debt Defendant owes to Plaintiff, pursuant to 11

U.S.C. § 523(a)(2)(A) and (a)(6), a discharge of his Chapter 7 bankruptcy pursuant to 11 U.S.C. §

727(a)(2)(A), and judgment against Defendant in the amount of $10,120, plus a finance charge in




  Case 21-08014      Doc 11     Filed 09/10/21 Entered 09/10/21 16:00:45           Desc Main
                                  Document     Page 1 of 2
the amount of $808.40 through September 1, 2021, plus late fees and contractual interest

thereafter until paid in full, the costs of this action and a reasonable attorney’s fees. Defendant

was duly served and has failed to appear and file an answer in this case.

         On August 13, 2021, the Clerk of the Bankruptcy Court entered an Entry of Default

against the Defendant pursuant to Federal Rule of Civil Procedure 55(a), made applicable to

adversary proceedings by Federal Rule of Bankruptcy Procedure 7055. The Plaintiff now seeks

an entry of default judgment against the Defendant pursuant to Federal Rule of Civil Procedure

55(b).

         The Court, having reviewed the pleadings in the adversary proceeding, the Chapter 7 case

of the Defendant, Case no. 21-80150, and the relevant legal authorities, and being

fully advised, finds that default judgment should be entered against the Defendant on Plaintiff’s

cause of action brought pursuant to 11 U.S.C. § 727(a)(2)(A).

         Based upon the allegations contained in the Complaint and the Defendant=s failure

to answer the Complaint, the Court finds that the Plaintiff has established its case as a matter of

law. Plaintiff=s Motion is therefore granted, and Defendant’s discharge in Chapter 7, Case number

21-80150, is denied, pursuant to 11 U.S. C. § 727(a)(2)(A). Denial of the Debtor's discharge

renders moot all issues relating to dischargeability of debt. See Woolman, et al., v. Wallace (In re

Wallace), 289 B.R. 428, 436 (Bankr. N.D. Okla. 2003).

    The Movant shall notify all interested parties of this Order.

    IT IS SO ORDERED.

                                               ###




  Case 21-08014        Doc 11     Filed 09/10/21 Entered 09/10/21 16:00:45             Desc Main
                                    Document     Page 2 of 2
